DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01 May 2020, 20 January 2021, and 17 June 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to because of the following:
   Figures 1-4:  Lines, numbers and letters not uniformly thick and well defined, clean, durable, and black (poor line quality).
      The figures have a haze/blurriness to them that distorts the view.

      Figures 3 and 4:  The dark background of these figures make the numbers representing the component spots hard or impossible to see. 
   Figures 1, 3, and 4:  Numbers, letters, and reference characters must be at least .32 cm (1/8 inch) in height.  See 37 C.F.R. 1.84(p)(3).
         The numerals in the graphs and the text accompanying Figures 3 and 4 are too small. 

   Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
      The specification disclose that Figure 1 represents an HPLC chromatogram of a sample of 2,4-dinitrophenylhydrazone derivative of an aldehyde and/or ketone compound; but the invention relates to using TLC to separate samples of an aldehyde and/or ketone compound.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because lines 4-6 of the abstract refer to purported merits of the invention, which the abstract should not do.  Additionally, the abstract should not compare the invention with the prior art (see lines 4-5).  Correction is required.  See MPEP § 608.01(b).


The disclosure is objected to because of the following informalities:
   Page 1, text line 18:  Should the term "simulates" be corrected to read
-- stimulates -- or -- aggravates --?  The sentence is unclear as to how formaldehyde simulates/mimics the mucous membrane of eyes, skin or respiratory track.
   Page 2, text line 6:  The article -- a -- should be inserted prior to the term "carbonyl".  
   Page 2, text line 7:   A -- comma -- should be inserted after the term "ketones".
   Page 2, text line 19:   A -- comma -- should be inserted after the term "acids".
   Page 3, text line 2:   A -- comma -- should be inserted after the formula "(CH2CL2)".
   Page 3, text line 5:  The term "was" should be deleted.
   Page 3, text line 11:  The article -- a -- should be inserted prior to the term "convenient".
   Page 3, text line 13:  The article -- the -- should be inserted prior to the abbreviation "TLC".
   Page 3, text line 22:   A -- comma -- should be inserted after the term "solvents".
   Page 4, text line 15:  The article -- the -- should be inserted after the term "extracting".
   Page 4, text line 17:  The article -- the -- should be inserted after the term "analyzing"; and the abbreviation "TLC" should be corrected to read-- thin layer chromatography --.
   Page 5, text lines 13 and 17:  The article -- an -- should be inserted prior to the term "aldehyde".  
   Page 7, text line 9:  The article -- the -- should be inserted after the term "extracting".
   Page 7, text line 11:  The article -- the -- should be inserted after the term "analyzing";
   Page 12, text line 13:  The term "spot" should be corrected to read -- spots --.

Appropriate correction is required.



Claim Objections
Claims 1-5 are objected to because of the following informalities:
   Re claim 1, claim line 2:  The term -- comprising -- has been misspelled.
   Re claim 1, claim line 7:  The abbreviation "TLC" should be spelled out the first time the abbreviation appears within the claim to provide clarity and avoid any confusion as to what the abbreviation may mean.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
   The specification fails to provide support for injecting a sample of aldehyde or ketone in an amount of 0.3 to 0.7 µL as recited in claim 1, claim line 8.  The specification discloses three examples (Example 1, 1.1, and 1.2) of injecting a sample of aldehyde or ketone into a cartridge, whereby the amount of sample injected is 0.5 µL, 1.0 µL, and 2.0 µL.  The specification also discloses, page 5, lines 1-2 and page 8, lines 14-16, that the extract produced from extracting a 2,4-dinitrophenylhydrazone derivative with a solvent is used in TLC in small amounts, such as 0.3 µL to 0.7 µL, which is applied to a TLC plate in the Examples 1-1.2 (pages 11-13).  The specification does not support the injection of a sample at the amounts of 0.3 µL and 0.7 µL, as claimed.  Thus, it appears that the claim may be confusing the application of the sample into the cartridge and the application of the extract to the TLC plate.  As such, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
   Re claim 1, claim 1:  The term "qualitatively" is vague and unclear.  The term "qualitatively" appears to be a relative term that is not defined within the claims or the specification.  Specifically, it is not clear how the term "qualitatively" is to be defined.  What factors or values provide a "qualitative" analysis and which factors or values do not?
	   Re claim 1, claim lines 3-8:  The preamble recites qualitatively and quantitatively analyzing aldehyde or ketone; however, the body of the claim ends with analyzing an extract using thin layer chromatography (TLC).  The body of the claim fails to provide a nexus between analyzing the extract using TLC and qualitatively and quantitatively analyzing aldehyde or ketone.  The body of the claim is unclear has to how a "qualitative" analysis is undertaken, measured, or identified; and the body of the claim also fails to expressly disclose that a "quantitative" analysis of aldehyde or ketone is occurring as well. 
   Re claim 1, claim line 7:  The claim recites that the extract is analyzed by TLC; but the limitation fails to recite what TLC will identify or measure from the analysis.  What is being sought by analyzing the extract using TLC?



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over "Behavior of the Dinitrophenylhydrazones of Saturated Aldehydes and Ketones in Normal and Reversed Phase TLC and OPLC" (Tyihak et al.) in view of "Measurement of Formaldehyde and Acetaldehyde using 2,4-Dinitrophenylhydrazine-Impregnated Cartridges During the Carbonaceous Species Methods Comparison Study" (Fung et al.).

With respect to the limitations of claim 1, Tyihak et al. disclose a method for qualitatively and quantitatively analyzing aldehyde or ketone, comprising:
   reacting a sample of aldehyde or ketone with 2,4-dinitrophenylhydrazine (2,4-DNPH) to obtain a 2,4-dinitrophenylhydrazone derivative (Summary; page 377, left column, lines 30-35); and further 
   analyzing the derivative by TLC (Section 2.3 and Table 1 and 2) by applying solutions of samples to the plates in an amount of 0.5 µL (page 377, left column, Section 2.2, lines 1-2).  Tyihak et al. fail to disclose injecting a sample of aldehyde or ketone into a cartridge containing 2,4- dinitrophenylhydrazine (2,4-DNPH); and extracting the 2,4-dinitrophenylhydrazone derivative obtained during the injecting with a solvent to produce an extract. 
   Fung et al. disclose a process of measuring formaldehyde and acetaldehyde using 2,4-dinitrophenylhydrazine impregnated cartridges comprising injecting air containing formaldehyde and acetaldehyde into a sample cartridge containing 2,4-dinitrophenylhydrazine (page 44, right column, last paragraph through page 45, line 1 and page 45, left column, last paragraph through page 45, right column, lines 1-3); and eluting the derivative with a solvent for analysis (page 45, right column, lines 3-4).
   Modifying Tyihak et al. by utilizing a sample cartridge and extracting with a solvent would have been obvious to one of ordinary skill in the art at the time of filing as a simple and effective way of isolating the derivative for analysis.
The combination fails to expressly disclose that the sample of the aldehyde or the ketone is injected in an amount of 0.3 to 0.7 L.; however, the Examiner argues that in light of the teaching of the combination (Fung et al.), regulating the amount of sample to be injected is well within the purview of one of ordinary skill in the art at the time of filing as a means of detecting small amounts of aldehydes or ketones within an air sample.  

With respect to the limitations of claim 2, the combination further discloses that the sample of aldehyde or ketone comprises at least one selected from formaldehyde (Tyihak et al. and Fung et al.), acetaldehyde (Tyihak et al. and Fung et al.), acrolein, acetone (Tyihak et al.), propionaldehyde, butyraldehyde, benzaldehyde, crotonaldehyde, iso-valeraldehyde, n-valeraldehyde (Tyihak et al.), o-tolualdehyde, m-tolualdehyde, p-tolualdehyde, hexaldehyde and 2,5-dimethylbenzaldehyde.

   With respect to the limitations of claim 3, the combination (Fung et al.) further discloses that the solvent us the extracting step is acetonitrile (page 45, right column, lines 3-4).

   With respect to the limitations of claim 5, the combination further discloses that the 2, 4-dinitrophenylhydrazone derivative is selected from group consisting of formaldehyde-2,4-dinitrophenylhydrazone, acetaldehyde-2,4-dinitrophenylhydrazone, acrolein-2,4-dinitrophenylhydrazone, acetone-2,4- acetaldehyde-2,4-dinitrophenylhydrazone, acrolein-2,4-dinitrophenylhydrazone, acetone-2,4-dinitrophenylhydrazone, propionaldehyde-2,4-dinitrophenylhydrazone, butyraldehyde-2,4- dinitrophenylhydrazone, benzaldehyde-2,4-dinitrophenylhydrazone, crotonaldehyde-2,4- dinitrophenylhydrazone, methacrolein-2,4-dinitrophenylhydrazone, 2-butanone-2,4- dinitrophenylhydrazone, valeraldehyde-2,4-dinitrophenylhydrazone,  m-tolualdehyde-2,4-dinitrophenylhydrazone, and hexaldehyde-2,4-dinitrophenylhydrazone (the specific aldehydes and ketones discussed by the combination that are introduced to 2,4-dinitrophenylhydrazine would naturally produce the listed derivatives of the original aldehyde or ketone - see Table 2).



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over "Behavior of the Dinitrophenylhydrazones of Saturated Aldehydes and Ketones in Normal and Reversed Phase TLC and OPLC" (Tyihak et al.) in view of "Measurement of Formaldehyde and Acetaldehyde using 2,4-Dinitrophenylhydrazine-Impregnated Cartridges During the Carbonaceous Species Methods Comparison Study" (Fung et al.) as applied to claim 1 above, and further in view of "Separation of 2,4- Dinitrophenylhydrazones into Classes by Thin-Layer Chromatography on Zinc Carbonate (Beyer et al.) and CN 103026224 (Minoda et al.).
   With respect to the limitation of claim 4, the combination discloses all of the limitations of the base claim, but fails to disclose that the extract is analyzed using TLC using a developing solvent which is a mixed solvent of ethyl acetate and hexane in a ratio of 1:8 to 1:12.
   Beyer et al. disclose a separation process of carbonyl compounds by converting the carbonyl compounds to their 2,4-dinitrophenylhydrazone derivatives and separating the derivatives by thin-layer chromatography (TLC) (page 435, first paragraph, lines 2-4).  Beyer et al. further disclose separating derivative on silica gel using a solvent of ethyl acetate-hexane in a 1:4 ratio.  Modifying the combination by utilizing a developing solvent would have been obvious to one of ordinary skill in the art at the time of filing as means of improved detection and development of the plates.  The combination fails to disclose a solvent of ethyl acetate-hexane in a 1:8 to 1:12 ratio.
   Minoda et al. disclose a thin-layer chromatography method utilizing a TLC plate with a mixed solvent of hexane and ethyl acetate in a volume ratio of 9:1.  Modifying the combination by utilizing a developing solvent having a particular concentration would have been obvious to one of ordinary skill in the art at the time of filing as means of improved detection and development of the plates.  Additionally, modifying the concentration would be well within the purview of one of ordinary skill in the art at the time of filing.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is (571)272-2198. The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANIEL S LARKIN/Primary Examiner, Art Unit 2856